DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 11, 2022 has been entered.
Response to Arguments
Applicant's arguments filed January 11, 2022 and March 8, 2022 have been fully considered.  Amendments to the current set of claims have changed the scope of the claimed invention.
On page 6 of the Remarks section filed January 11, 2022, Applicant argues that the amendments made to the current set of claims indicate that previous primary reference Yakota would no longer read upon the claimed invention because the amendments restrict the claimed invention to having one porous retainer and one continuous layer consisting of a metal hydroxide hydrate gel.  The Examiner takes the position that the amendment as claimed for a “single” “downstream porous retainer” and a “single” “continuous layer consisting of a metal hydroxide hydrate gel” in independent Claim 19 would still be read upon by Yakota because using Figure 1 & 2 of Yakota relies 
Thus, the current prior art rejection rejects Claims 19, 21, 22, 25 & 27-36.
Specification
The disclosure is objected to because of the following informalities: please also insert the publication numbers of the different applications to which this application claims priority to the first paragraph of the Specification.  
Appropriate correction is required.
Claim Objections
Claim 24 is objected to because of the following informalities:  the limitation “the upstream retainer” on lines 1-2 of the claim should be rewritten as “the single upstream retainer” to better reflect the earlier recitation of this limitation in Claim 23.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19, 21, 22, 25 & 27-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yakota, (US 2006/0157397), in view of Misra, (“Aluminum Oxide (Alumina), Hydrated,” Kirk-Othmer Encyclopedia of Chemical Technology, Vol. 2, January 17, 2003, pp. 421-433, XP055208169).
Claims 19, 21, 22, 25, 27 & 31-36
Regarding Claims 19, 21, 22, 25, 27 & 31-36, Yakota, in a first embodiment, (Embodiment 1), discloses a separator for separating one or more components selected from particulate material, hydrophobic material, non-polar material, microorganisms, or viruses from a mixture of water and the one or more components or from a mixture of a polar liquid and the one or more components, (See paragraph [0002] & [0014], Yakota), wherein the separator comprises a vessel, a single downstream retainer extending across the vessel, (Separation Apparatus 1 with Vessel 2 having a furthest downstream Oil Adsorbent Layer 4a of a porous polymer, See Figures 1 & 2, and See paragraphs [0054] & [0071]; Lowest/Furthest Downstream Sheet 4a extends across Vessel 2 as shown in Figure 1), and a single continuous layer consisting of a metal hydroxide gel extending fully across the single downstream porous retainer to ensure that all filtrate has passed through the single continuous layer of metal hydroxide gel, (Furthest Downstream Layer of Gelled Aluminum Hydroxide 15 will extend horizontally above Furthest Downstream Layer of Oil Adsorbent Layer 4a, See Figures 1 & 2, and See paragraph [0054]; Gelled aluminum hydroxide is spread and adheres evenly across/over each Sheet 4a as shown in Figures 1 or 2), the single continuous layer of the metal hydroxide gel being positioned upstream of the single downstream porous retainer, (Furthest Downstream Layer of Gelled Aluminum Hydroxide 15 is upstream/above Lowest/Furthest Downstream Sheet 4a, See Figures 1 & 2, and See paragraph [0054]; The water passes through the gel 15 before the sheet 3 and paragraph [0085] states that the water passes downwards), the single continuous layer of the metal hydroxide gel retaining the one of more components on the single continuous layer of the metal hydroxide gel whilst the water or the polar liquid passes through the single continuous layer of the metal hydroxide hydrate gel, (Oil 
Embodiment 1 of Yakota does not explicitly disclose that the metal hydroxide gel is hydrated.
Misra discloses a metal hydroxide that is hydrated and may be used for adsoprtion, (See page 427, "alumina gel...is used in the preparation of adsorbents", Misra), in which the metal hydroxide forms a gel and has molecules of water associated with each molecule of metal hydroxide, making it a metal hydroxide hydrate gel, (See Figure 4, pages 426-427, Misra; At neutral values of pH (7.0), the concentration of Al(OH)3, the metal hydroxide, is approximately 0.2 mmol/L.  Based on an aqueous solution and knowing that the density of water is 1000 g/L and that the molar mass of water is 18.02 g/mol, the concentration of water is 55.5 mol/L.  Thus, at a neutral pH, the concentration of the metal hydroxide is 0.2 x 10-3 to 55.5 = 277,500 moles of water to 1 mole of metal hydroxide (which would be equivalent to molecules based on Avogadro’s number), which anticipates at least one of the claimed ranges.  Then, Misra says that after “drying…the water content can be as high as 5 mols H2O/mol Al2O3.  The Examiner interprets that the ratio of water to metal hydroxide can range from 277,500:1 to 5:1).  Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the separator of Embodiment 1 of Yakota by incorporating wherein the metal hydroxide hydrate has molecules of water associated with each molecule of metal hydroxide, making it a metal hydroxide hydrate gel as in Misra because Yakota adds a stream of water for filtration to its filter which includes aluminum hydroxide, (See paragraph [0054], Yakota), and based “on the amphoteric behavior of aluminum hydroxide", (See page 426, Misra), would cause "rapid and voluminous precipitation of colloidal hydroxide which readily forms a gel," (See page 426, Misra), when approaching a neutral pH value naturally possessed by water.  Thus, the resultant aluminum hydroxide gel would “contain considerable excess water” based on Figure 4 of Misra, (See pages 426-427, Misra), in a manner that would have molecules of water associated with each molecule of metal hydroxide, and is "extensively used in the preparation of adsorbent and catalytic aluminas", (See page 430, Misra).
Additional Disclosures Included: Claim 21: A separator as claimed in claim 19 wherein the porous retainer comprises a fabric, a woven material, a foraminous material, a solid material having one or more holes or pores therein, a porous ceramic material, or a sintered material, (Sheet 4a is formed of polypropylene, See Figures 1 & 2, and See paragraphs [0054], [0071], Yakota; The sheets are mesh (foraminous)).  Claim 22: A separator as claimed in claim 19 wherein the separator comprises an inlet through which the mixture enters the separator, (Inlet Port 21, See Figure 1, and see paragraph [0054], Yakota), and an outlet through which the water or polar liquid that has passed through the continuous layer of the metal hydroxide hydrate gel exits the separator, (Outlet Port 22, See Figure 1, and See paragraph [0054], Yakota).  Claim 25: A separator as claimed in claim 19, wherein the continuous layer of the metal hydroxide hydrate gel has a thickness of from 1 micron to 1 meter, (See paragraph [0101], Yakota; 40 mm for 10 layers as disclosed results in 4 mm total for each layer, anticipating the claimed range at that value.  Additionally, Examiner interprets the pore size in which the gel is passed through and coated to be a thickness of 1 to 100 microns, anticipating the claimed range at that range as well).  Claim 27: A separator as claimed in claim 19 wherein the metal hydroxide hydrate gel has at least 10 molecules of water associated with each molecule of metal hydroxide, (See Figure 4, pages 426-427, Misra; At neutral values of pH (7.0), the concentration of Al(OH)3, the metal hydroxide, is approximately 0.2 mmol/L.  Based on an aqueous solution and knowing that the density of water is 1000 g/L and that the molar mass of water is 18.02 g/mol, the concentration of water is 55.5 mol/L.  Thus, at a neutral pH, the concentration of the metal hydroxide is 0.2 x 10-3 to 55.5 = 277,500 moles of water to 1 mole of metal hydroxide (which would be equivalent to molecules based on Avogadro’s number), which anticipates at least one of the claimed ranges.  Then, Misra says that after “drying…the water content can be as high as 5 mols H2O/mol Al2O3.  The Examiner interprets that the ratio of water to metal hydroxide can range from 277,500:1 to 5:1, which anticipates the claimed range from 277,500:1 to 10:1). Claim 31: A separator as claimed in claim 25 wherein the layer of metal hydroxide hydrate gel has a thickness of from 1 micron to 50 cm, (See paragraph [0101], Yakota; 40 mm for 10 layers as disclosed results in 4 mm total for each layer, anticipating the claimed range at that value.  Additionally, Examiner interprets the pore size in which the gel is passed through and coated to be a thickness of 1 to 100 microns, anticipating the claimed range at that range as well).    Claim 32:  A separator as claimed in claim 25 wherein the layer of metal hydroxide hydrate gel has a thickness of from 1 micron to 10 cm, (See paragraph [0101], Yakota; 40 mm for 10 layers as disclosed results in 4 mm total for each layer, anticipating the claimed range at that value.  Additionally, Examiner interprets the pore size in which the gel is passed through and coated to be a thickness of 1 to 100 microns, anticipating the claimed range at that range as well).  Claim 33: A separator as claimed in claim 25 wherein the layer of metal hydroxide hydrate gel has a thickness of from 1 micron to 10 mm, (See paragraph [0101], Yakota; 40 mm for 10 layers as disclosed results in 4 mm total for each layer, anticipating the claimed range at that value.  Additionally, Examiner interprets the pore size in which the gel is passed through and coated to be a thickness of 1 to 100 microns, anticipating the claimed range at that range as well).  Claim 34: A separator as claimed in claim 27 wherein the metal hydroxide hydrate gel has from 30 to 400 molecules of water associated with each molecule of metal hydroxide, (See Figure 4, pages 426-427, Misra; At neutral values of pH (7.0), the concentration of Al(OH)3, the metal hydroxide, is approximately 0.2 mmol/L.  Based on an aqueous solution and knowing that the density of water is 1000 g/L and that the molar mass of water is 18.02 g/mol, the concentration of water is 55.5 mol/L.  Thus, at a neutral pH, the concentration of the metal hydroxide is 0.2 x 10-3 to 55.5 = 277,500 moles of water to 1 mole of metal hydroxide (which would be equivalent to molecules based on Avogadro’s number), which anticipates at least one of the claimed ranges.  Then, Misra says that after “drying…the water content can be as high as 5 mols H2O/mol Al2O3.  The Examiner interprets that the ratio of water to metal hydroxide can range from 277,500:1 to 5:1, since the number of water molecules will decrease along this range when drying and the claimed ratio of 30:1 to 400:1 falls within this disclosed range). Claim 35: A separator as claimed in claim 27 wherein the metal hydroxide hydrate gel has from 37 to 300 molecules of water associated with each molecule of metal hydroxide, (See Figure 4, pages 426-427, Misra; At neutral values of pH (7.0), the concentration of Al(OH)3, the metal hydroxide, is approximately 0.2 mmol/L.  Based on an aqueous solution and knowing that the density of water is 1000 g/L and that the molar mass of water is 18.02 g/mol, the concentration of water is 55.5 mol/L.  Thus, at a neutral pH, the concentration of the metal hydroxide is 0.2 x 10-3 to 55.5 = 277,500 moles of water to 1 mole of metal hydroxide (which would be equivalent to molecules based on Avogadro’s number), which anticipates at least one of the claimed ranges.  Then, Misra says that after “drying…the water content can be as high as 5 mols H2O/mol Al2O3.  The Examiner interprets that the ratio of water to metal hydroxide can range from 277,500:1 to 5:1 since the number of water molecules will decrease along this range when drying, and the claimed ratio of 37:1 to 300:1 falls within this disclosed range).  Claim 36: A separator as claimed in claim 27 wherein the metal hydroxide hydrate gel has from 37 to 90 molecules of water associated with each molecule of metal hydroxide, (See Figure 4, pages 426-427, Misra; At neutral values of pH (7.0), the concentration of Al(OH)3, the metal hydroxide, is approximately 0.2 mmol/L.  Based on an aqueous solution and knowing that the density of water is 1000 g/L and that the molar mass of water is 18.02 g/mol, the concentration of water is 55.5 mol/L.  Thus, at a neutral pH, the concentration of the metal hydroxide is 0.2 x 10-3 to 55.5 = 277,500 moles of water to 1 mole of metal hydroxide (which would be equivalent to molecules based on Avogadro’s number), which anticipates at least one of the claimed ranges.  Then, Misra says that after “drying…the water content can be as high as 5 mols H2O/mol Al2O3.  The Examiner interprets that the ratio of water to metal hydroxide can range from 277,500:1 to 5:1, since the number of water molecules will decrease along this range when drying, and the claimed ratio of 37:1 to 90:1 falls within this disclosed range).
Claims 28-30 are directed to a method for separating one or more components selected from particulate material, hydrophobic material, microorganisms, or viruses from a mixture of water and the one or more components or from a mixture of a polar liquid and the one or more components, a method type invention group.
Regarding Claims 28-30, modified Yakota discloses a method for separating one or more components selected from particulate material, hydrophobic material, microorganisms, or viruses from a mixture of water and the one or more components or from a mixture of a polar liquid and the one or more components, (See paragraphs [0002] & [0014], Yakota) wherein the method comprises supplying the mixture to a separator as claimed in claim 19, (See rejection of Claim 19 above), and causing the water or the polar liquid from the mixture to pass through the single continuous layer consisting of the metal hydroxide hydrate gel, (Furthest downstream Layer of Gelled Aluminum Hydroxide 15 on Sheet 4a, See Figures 1 & 2, and See paragraph [0054] & [0057]; Gelled aluminum hydroxide is spread evenly across Sheets 4a and extends ‘fully’ across them as shown in Figure 2; and See page 427, "alumina gel...is used in the preparation of adsorbents", Misra and See Figure 4, pages 426-427, Misra; At neutral values of pH (7.0), the concentration of Al(OH)3, the metal hydroxide, is approximately 0.2 mmol/L.  Based on an aqueous solution and knowing that the density of water is 1000 g/L and that the molar mass of water is 18.02 g/mol, the concentration of water is 55.5 mol/L.  Thus, at a neutral pH, the concentration of the metal hydroxide is 0.2 x 10-3 to 55.5 = 277,500 moles of water to 1 mole of metal hydroxide (which would be equivalent to molecules based on Avogadro’s number), wherein filtrate passes through the single continuous layer of the metal hydroxide gel, (See paragraph [0069] & Table 1, Yakota), and the one or more components are retained on the single continuous layer of the metal hydroxide hydrate gel, (See paragraph [0067], [0069], Table 1, Yakota), whilst the water or non-polar liquid passes through the single continuous layer of the metal hydroxide hydrate gel, (See paragraph [0069] & Table 1, Yakota).
Embodiment 1 of Yakota does not explicitly disclose that all filtrate has passed through, or wherein the one or more components cannot pass through the single continuous layer of the metal hydroxide hydrate gel.
Another embodiment of Yakota (Embodiment 2) discloses that all filtrate has passed through, (See paragraph [0017], Yakota, Examiner interprets that treating 23,000 L of oil-containing mixture being possible indicates that all of this mixture is treated), and wherein the one or more components cannot pass through the continuous layer of the metal hydroxide hydrate gel, (See paragraph [0117], Yakota; “oil can be completely adsorbed, separated, and removed in the oil adsorbent layer”, The Examiner interprets “completely adsorbed…and removed” to indicate that all the oil has been kept in the oil adsorbent layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Yakota by incorporating that all filtrate has passed through, and wherein the one or more components cannot pass through the continuous layer of the metal hydroxide hydrate gel as in Embodiment 2 of Yakota so that “a good oil separation effect can be maintained over an extended period of time”, (See paragraph [0117], Yakota).
Additional Disclosures Included: Claim 29: A method as claimed in claim 28 wherein pressure is applied to the mixture, (See paragraph [0058], Yakota).    Claim 30: A method as claimed in claim 28 wherein the metal hydroxide hydrate is prepared by generating the metal hydroxide in water or in an aqueous solution to thereby form the metal hydroxide hydrate or wherein the metal hydroxide hydrate gel is prepared by mixing two or more reactants together to thereby form the metal hydroxide hydrate gel or the metal hydroxide hydrate gel is formed by electrolysis, (See paragraphs [0073] & [0101], Yakota).
Indication of Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  after conducting further searching and consideration of the relevant prior art, the Examiner has determined that dependent Claim 23 when included with independent Claim 19 would be allowable over the prior art because it includes the limitation “a single upstream porous retainer” in combination with the claimed limitations in independent Claim 19, “a single downstream porous retainer” and “a single continuous layer of metal hydroxide hydrate gel”, which would distinguish the invention over the closest prior art, Yakota, (US 2006/0157397).  Dependent Claim 24 depends from Claim 23, and would also be allowable.
Claim 23 and dependent Claim 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN M PEO/Primary Examiner, Art Unit 1779